Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, the claim recites a device comprising a memory storing instructions and a processor in communication with memory.  The claim claims that this defined device acquires an input signal comprising a three-dimensional (3D) radio-frequency (RF) signal.  The instant application is silent concerning how, using only a memory and a processor, it is physically possible to directly acquire an RF signal rather than just a digital representation of an already acquired signal.  The claim can be amended to either acquire a digital representation of the RF signal, or be amended to claim additional hardware which actively performs the measurement of the RF signal.
The claim further recites that the memory and processor device can display information in the image.  There is no written description as to how only using the memory and processor any image could be displayed.  In order for the device to be able to display an image, a physical display means must be positively recited as being part of the claimed device.
Claims 8 and 15 present the same lack of written description.  Thus claims 1, 8 and 15 lack adequate written description and are rejected under 35 USC 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 11-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4, 11 and 18 the equation contains the term ϵ which is undefined:

    PNG
    media_image1.png
    109
    974
    media_image1.png
    Greyscale

.
In claims 5, 12 and 19 the equation contains the terms a1, a3, a5, and a7 which are undefined.  It appears from the text, that the definitions provided for the α’s are instead intended to define the a’s:

    PNG
    media_image2.png
    332
    883
    media_image2.png
    Greyscale


Claims 6, 13 and 20 also appear to have the confusion between the defined α’s and the equation’s a’s:

    PNG
    media_image3.png
    117
    917
    media_image3.png
    Greyscale


Thus claims 4-6, 11-13 and 18-20 are indefinite and are rejected under 35 U.S.C. 112(b).

AIA  Considerations Regarding Claim Rejections Under 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-9 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., “3-D BIQUATERNIONIC ANALYTIC SIGNAL AND APPLICATION TO ENVELOPE DETECTION IN 3-D ULTRASOUND IMAGING” 2012 (hereinafter Wang).
Claim 1:
Wang teaches a method for displaying an ultrasound image, the method comprising:
acquiring, by a device comprising a memory storing instructions and a processor in communication with the memory, an input signal by performing detection on a to-be-detected object, the input signal comprising a three-dimensional (3D) radio-frequency (RF) signal (the Ultrasonix MDP scanner performing the data acquisition, page 5 section 5.3.1 first paragraph);
performing, by the device, a modulus calculation on the 3D RF signal to obtain envelope information in a 3D ultrasound image, the modulus calculation being at least used for directly acquiring a 3D amplitude of the 3D RF signal (the envelope detection page 4 col 2 last paragraph); and
displaying, by the device, the envelope information in the 3D ultrasound image, the envelope information being at least used for indicating the to-be-detected object (Fig. 4 & 5).
Claim 2:
Wang teaches the method according to claim 1, wherein the performing the modulus calculation on the 3D RF signal to obtain the envelope information in the 3D ultrasound image comprises:
acquiring, by the device, a first hypercomplex signal corresponding to the 3D RF signal, the first hypercomplex signal being a sum of 8 components, and each component being represented by modulus values and angles of a plurality of analytic signals corresponding to the input signal (the signal’s 8 components expressed in eqn. 34 page 4); and
acquiring, by the device, the envelope information comprising a modulus value of the first hypercomplex signal, the modulus value of the first hypercomplex signal being used for representing the 3D amplitude of the 3D RF signal (the envelope signal page 4 col 2 last paragraph).
Claim 7:
Wang teaches the method according to claim 1, wherein:
a brightness of the to-be-detected object indicated by the envelope information in the 3D ultrasound image is greater than a brightness of the to-be-detected object in a one-dimensional ultrasound image or a two-dimensional ultrasound image (the biopsy needle in Fig. 4 & 5).
Claim 8:
Wang teaches an apparatus for displaying an ultrasound image, the apparatus comprising:
a memory storing instructions; and a processor in communication with the memory, wherein, when the processor executes the instructions (the Ultrasonix MDP scanner, page 5 section 5.3.1 first paragraph) , the processor is configured to cause the apparatus to:
acquire an input signal by performing detection on a to-be-detected object, the input signal comprising a three-dimensional (3D) radio-frequency (RF) signal (the data acquisition, page 5 section 5.3.1 first paragraph),
perform a modulus calculation on the 3D RF signal to obtain envelope information in a 3D ultrasound image, the modulus calculation being at least used for directly acquiring a 3D amplitude of the 3D RF signal (the envelope detection page 4 col 2 last paragraph), and
display the envelope information in the 3D ultrasound image, the envelope information being at least used for indicating the to-be-detected object (Fig. 4 & 5).
Claim 9:
Wang teaches the apparatus according to claim 8, wherein, when the processor is configured to cause the apparatus to perform the modulus calculation on the 3D RF signal to obtain the envelope information in the 3D ultrasound image, the processor is configured to cause the apparatus to:
acquire a first hypercomplex signal corresponding to the 3D RF signal, the first hypercomplex signal being a sum of 8 components, and each component being represented by modulus values and angles of a plurality of analytic signals corresponding to the input signal (the signal’s 8 components expressed in eqn. 34 page 4); and
acquire the envelope information comprising a modulus value of the first hypercomplex signal, the modulus value of the first hypercomplex signal being used for representing the 3D amplitude of the 3D RF signal (the envelope signal page 4 col 2 last paragraph).
Claim 14:
Wang teaches the apparatus according to claim 8, wherein:
a brightness of the to-be-detected object indicated by the envelope information in the 3D ultrasound image is greater than a brightness of the to-be-detected object in a one-dimensional ultrasound image or a two-dimensional ultrasound image (the biopsy needle in Fig. 4 & 5).
Claim 15:
Wang teaches a non-transitory computer readable storage medium storing computer readable instructions, wherein, the computer readable instructions, when executed by a processor, are configured to cause the processor to perform:
acquiring an input signal by performing detection on a to-be-detected object, the input signal comprising a three-dimensional (3D) radio-frequency (RF) signal (the Ultrasonix MDP scanner performing the data acquisition, page 5 section 5.3.1 first paragraph);
performing a modulus calculation on the 3D RF signal to obtain envelope information in a 3D ultrasound image, the modulus calculation being at least used for directly acquiring a 3D amplitude of the 3D RF signal (the envelope detection page 4 col 2 last paragraph); and
displaying the envelope information in the 3D ultrasound image, the envelope information being at least used for indicating the to-be-detected object (Fig. 4 & 5).
Claim 16:
Wang teaches the non-transitory computer readable storage medium according to claim 15, wherein, when the computer readable instructions are configured to cause the processor to perform performing the modulus calculation on the 3D RF signal to obtain the envelope information in the 3D ultrasound image, the computer readable instructions are configured to cause the processor to perform:
acquiring a first hypercomplex signal corresponding to the 3D RF signal, the first hypercomplex signal being a sum of 8 components, and each component being represented by modulus values and angles of a plurality of analytic signals corresponding to the input signal (the signal’s 8 components expressed in eqn. 34 page 4); and
acquiring the envelope information comprising a modulus value of the first hypercomplex signal, the modulus value of the first hypercomplex signal being used for representing the 3D amplitude of the 3D RF signal (the envelope signal page 4 col 2 last paragraph).
Regarding the Prior Art
Note the following determinations assume that the amendments to the claims to overcome the 112(b) rejections do not change the fundamental scope of the claims.
Claims 3-6, 10-13 and 17-20 are not taught not anticipated in the prior art.
In claims 3, 10 and 17, the collection of two hyper complex signals represented by a Hilbert matrix, determining a correspondence between the components and transforming the second signal into the first signal is not addressed in the prior art.
Regarding claims 4-6, 11-13 and 18-20 all contain explicit mathematical formulae which are not explicitly taught in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/           Primary Examiner, Art Unit 2857